Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(1) Claim 3, line 2, after “plate-like” and before “an”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(2) Claim 4, line 2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(3) Claim 5, lines 1-2, after “wherein” and before “is”, delete “it” and insert “the electrical steel sheet”.
(4) Claim 8, lines 1-2, after “plate-like” and before “an”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(5) Claim 9, lines 1-2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(6) Claim 10, line 2, after “for” and before “electrical”, delete “an” and insert “the”.
(7) Claim 11, line 2, after “plate-like” and before “an”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(8) Claim 12, line 2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(9) Claim 13, line 2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(10) Claim 14, lines 1-2, after “wherein” and before “is”, delete “it” and insert “the electrical steel sheet”.
(11) Claim 15, lines 1-2, after “wherein” and before “is”, delete “it” and insert “the electrical steel sheet”.
(12) Claim 16, lines 1-2, after “wherein” and before “is”, delete “it” and insert “the electrical steel sheet”.
(13) Claim 17, lines 1-2, after “plate-like” and before “an”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(14) Claim 18, lines 1-2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(15) Claim 19, lines 1-2, after “plate-like” and before “alumina”, delete “inorganic compound is” and insert “particles of the inorganic compound are”.
(16) Claim 20, line 2, after “for” and before “electrical”, delete “an” and insert “the”. 

Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos on 07/22/2022.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of persuasive declaration and professional translation of paragraphs 0039 and 0040 of Yamamoto, it has been shown that Yamamoto discloses the aspect ratio of secondary particles and does not teach or suggest an aspect ratio of the primary particles. Accordingly, the rejection based on Yamamoto, i.e. Takeda in view of Yamamoto, is withdrawn. Therefore, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787